Citation Nr: 1740279	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-21 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a stroke due to a congenital patent foramen ovale.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1982 until October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction currently resides with the RO in Phoenix, Arizona.  This matter was previously remanded by the Board in April 2016 for additional development, and has since returned for appellate review.


FINDING OF FACT

The Veteran's patent foramen ovale is a congenital defect that was not subject to a superimposed disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for stroke residuals due to a congenital patent foramen ovale are not met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by letter dated August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA and private treatment records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claim. 

The Veteran was afforded VA examinations most recently in November and December 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

The Board also finds compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The April 2016 Board remand directed the AOJ to obtain any outstanding VA treatment records, to request authorization from the Veteran to obtain any outstanding and relevant private treatment records, and to provide the Veteran with an appropriate VA examination to address the nature and etiology of the patent foramen ovale.  The RO obtained outstanding VA treatment records, and provided the Veteran with the authorization forms necessary to request relevant private treatment records.  The Veteran was also informed that he could submit these records himself.  In June 2016 the Veteran submitted a transcript of an online conversation with a nurse, and indicated he had no additional evidence to submit.  The required examinations were provided in 2016 and the examination reports contain sufficient information to allow for adjudication of the claim.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  The Board will proceed to address the merits of the claim.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Every veteran is presumed to be in sound condition when examined, accepted, and enrolled for service; except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

The presumption of soundness applies to a congenital disease, but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).  VA distinguishes between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  A defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90.  In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries."  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303(c) (2016); Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  Service connection for a congenital defect can only be established if the congenital defect was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect. VAOPGCPREC 82-90 (July 18, 1990).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for residuals of a stroke due to a patent foramen ovale (PFO).  In his initial claim, the Veteran asserted that had his congenital PFO been properly noted upon entry, he would not have been qualified for military service, and would have been able to get treatment necessary to prevent his later stroke.  The Veteran also asserted that his PFO was aggravated during service by military related stress.  To the extent that the Veteran has raised a claim of negligence against the Department of Defense for failure to properly diagnose PFO prior to and during service, the Board notes that this claim is not within the purview of the Board.  The only contention capable of being addressed under VA laws and regulations is whether the Veteran's PFO is subject to service connection.  

No heart abnormality, condition, or defect was noted on the Veteran's August 1982 entrance examination.  In August 1986, it was reported that the Veteran had complained of chest pain for 3 months.  The Veteran reported that the pain was short and located on the right or left side of the rib area, and caused him to have sweats.  The Veteran stated that the pain did not radiate.  Upon examination, the Veteran's heartbeat was normal, without murmurs.  The EKG was normal, and the Veteran was assessed as having possible costochondritis (cartilage inflammation of the ribs).  The Veteran was seen a week later and reported that the last occurrence of chest pain was 7 days prior.  The pain was not associated with exercise or exertion.  It was noted that the Veteran had no known chest wall deformity, but did have a family history of coronary heart disease, and a childhood history of "murmur."  The Veteran was assessed as having anxiety due to job stress.  No heart abnormality was noted upon separation examination in October 1986, but in the accompanying report of medical history the Veteran reported a history of pain or pressure in the chest.

In a July 1999 treatment record, the Veteran presented to establish care with a new doctor.  At that time the Veteran reported no chest pain, and that he had some dyspnea on exertion when he climbs stairs.  In October 1999, the Veteran reported some palpitations and heart racing, but denied chest pain.  That same month, the Veteran had a normal EKG.

November 2002 VA medical records document that the Veteran had an ischemic left frontal stroke.  The stroke was predicated by an acute onset of a tingling sensation occurring on the right side of his face that progressed to involve the entire right side of his body.  An echocardiogram performed at that time showed a positive bubble contrast study consistent with a patent foramen ovale, and the assessment was patent foramen ovale.  The diagnosis was a stroke secondary to a paradoxical embolus through a PFO.  In an outpatient and emergency report dated November 2002, the Veteran's treating physician, Dr. B.F., stated that the most likely etiology of the Veteran's stroke was a paradoxical embolic event from right to left shunting through his PFO.  Dr. B.F. explained that patients younger than 55 with PFO have a demonstrated increased risk of stroke.  

In November 2010 VA secured a medical opinion on whether a PFO could have been diagnosed as part of a routine enlistment exam, and whether the Veteran's PFO was aggravated beyond its normal progression by active duty service.  Upon review of the Veterans medical records, the examiner opined that the Veteran's pre-enlistment examination and discharge examination were performed under the normal standards of care as the Veteran did not present with a history or symptoms that would have led to a PFO workup.  The examiner explained that the in-service heart exams and electrocardiogram were normal, and there were no signs or symptoms of a cardiac source of pain.  The in-service diagnosis was costochondritis.  During service the Veteran did not have classic findings of a larger PFO such as shortness of breath, dyspnea on exertion, or cyanosis.  The examiner stated that PFO would only have been detected with complex studies that a healthy appearing, physically active recruit would not undergo during the course of induction examination.  The examiner explained that PFO was congenital and a generally asymptomatic process, and that the in-service chest pain was unrelated to the minor PFO.  

In a June 2016 letter, the Veteran submitted a statement and transcript of an online conversation he had with a resource nurse at the Cleveland Clinic Heart and Vascular Institute.  The nurse told him that his PFO was a congenital defect that did not commonly cause chest pains, but that a larger PFO would possibly cause shortness of breath or fluttering in the chest with exertions.  The nurse also stated that there was a link between migraines and PFO.  The Veteran again clarified that his argument was had he been properly tested in service and his PFO identified then, he would have made different health choices that may have prevented his stroke.  

The Veteran underwent a VA central nervous system examination in November 2016 with a December 2016 addendum.  The examiner noted a diagnosis of transient ischemic attach or cerebral infarction.  The Veteran gave a history regarding the onset of his stroke symptoms in 2002, and the examiner noted that the stroke occurred in service and the Veteran was later medically discharged.  The examiner provided an addendum opinion in December 2016.  Upon review of the Veteran's claims file, the examiner clarified that the Veteran had a stroke in 2002, 12 years after leaving military service.  The examiner opined that the stroke and subsequent stroke residuals were secondary to the Veteran's PFO, which was a defect rather than a disease.  The examiner explained there was no superimposed disease or injury in service that aggravated the PFO.  

The Veteran underwent a VA heart condition examination in December 2016.  The Veteran gave a history of chest pain in service for which he had no specific treatment or workup.  The examiner noted the Veteran's STRs showed atypical chest pain assessed as possible chondritis that did not appear to be cardiac in origin, and/or anxiety.  In 2002, the Veteran had a left frontal stroke that was attributed to the Veteran's PFO.  The diagnosis of PFO was later confirmed following additional testing in 2003 and 2011.  The examiner reported the only heart related diagnosis was PFO, which was an inborn congenital defect.  The examiner then opined that the PFO congenital defect was not aggravated by the Veteran's period of service.  The examiner explained that the foramen ovale was an embryologic opening between the left and right atria to sustain fetal circulation, and that the foramen ovale normally closed during birth.  In some individuals, the foramen ovale failed to completely close causing a congenital defect known as PFO.  The examiner then reported that the Veteran's in-service atypical chest pain was not a symptom attributable to PFO, and that the first symptom attributable to the PFO was the stroke with right sided weakness in 2002, 12 years after military service.  The examiner then highlighted that when the PFO was detected in 2002, the cardiac examination was normal and the echocardiogram was normal other than for the presence of PFO suggesting that the PFO did not cause and significant perturbation other than as a possible conduit between the right and left side of the circulation.

In March 2017, the Veteran wrote that there was no way to prove that his PFO had not been aggravated due to the demands of service because everyone's body responded differently in different situations.  He reasoned that because PFO was not diagnosed in service, it could be assumed that the demands of service contributed to the undue stress on his heart.  He wrote that if his PFO had been properly diagnosed prior to service, he would have never entered service.

The Board finds that the evidence demonstrates that entitlement to service connection for stroke residuals due to a PFO is not warranted.  There is no disagreement in the medical record that the Veteran's 2002 stroke was due to a congenital PFO.  See November 2002 VA treatment records; see November 2010 VA examination report; see December 2016 VA heart condition examination report.  The 2016 VA examiners clarified that PFO is a congenital defect rather than disease, and the Veteran does not contend otherwise.  See March 2017 statement.  Thus, service connection can only be established if a superimposed disease or injury resulted in separate disability.  The 2016 VA central nervous system examiner specifically found that there had been no superimposed injury or disease, which is also in conjunction with the 2016 VA heart condition examiner's conclusion that the only diagnosed heart condition was PFO.  Although the Veteran has essentially testified that military stress aggravated the condition, he has not been shown to have the expertise to opine on complex medical questions such as the nature and course of his PFO, to include whether there is a superimposed disease or injury upon his congenital defect - which is not capable of lay observation.  Rather, this is a complex internal condition, as opposed to the development of ringing in the ears, varicose veins, or scars.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Instead, the most probative medical evidence demonstrates that the PFO congenital defect was not subject to a superimposed disease or injury, and therefore not a condition for which service connection can be granted.  See 38 C.F.R. § 3.303(c).  There is no reasonable doubt to be resolved as the evidence preponderates against the claim, and the claim of entitlement to service connection for stroke residuals due to a congenital PFO is denied.  


ORDER

Entitlement to service connection for stroke residuals due to a congenital patent foramen ovale is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


